DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2019/039655 filed October 8, 2019, which claims foreign priority to Japanese Document No. 2018-194580 filed October 15, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 18, 2022 in which Claim 1 is amended.  Claims 1and 2 are pending in the instant application, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 2, lines 2-17 of the REMARKS, filed March 18, 2022, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by WAKAO, M. et al. (“Chemical Synthesis of Cyclodextrins by Using Intramolecular Glycosylation”, The Journal of Organic Chemistry, 2002, vol. 67, pp. 8182-8190) has been withdrawn in view of amendment of Claim 1 in the Amendment filed March 18, 2022.
Applicant’s arguments, see page 2, lines 2-17 of the REMARKS, filed March 18, 2022, with respect to Claims 1 and 2 have been fully considered and are persuasive. The rejection of Claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over WAKAO, M. et al. (“Chemical Synthesis of Cyclodextrins by Using Intramolecular Glycosylation”, The Journal of Organic Chemistry, 2002, vol. 67, pp. 8182-8190) has been withdrawn in view of amendment of Claim 1 in the Amendment filed March 18, 2022.

Claims 1 and 2 are allowed.

The following is an examiner’s statement of reasons for allowance: The WAKAO et al reference (“Chemical Synthesis of Cyclodextrins by Using Intramolecular Glycosylation”, The Journal of Organic Chemistry, 2002, vol. 67, pp. 8182-8190) is representative of the closest prior art of record, which discloses cyclodextrins which comprises constituent units linked by α-1,4 glucosidic bonds which is different from the cyclic oligosaccharide of formula (I) recited in current Claim 1 which comprises constituent units linked by β-1,4 glucosidic bonds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623